Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Aaron Sanders on 1/31/2022.

The application has been amended as follows: 

7. 	(Currently Amended) The method of claim [[3]] 1, wherein the serving gNB sends the control signal on a physical downlink control channel (PDCCH).


41. 	(Currently Amended) The apparatus of claim [[37]] 35, wherein the communication device sends the control signal on a physical downlink control channel (PDCCH).



Reasons for Allowance

The primary reason for allowance of the claims is: “sending, by the serving gNB to the UE, a control signal indicating that the serving gNB and a plurality of other nodes will be transmitting a plurality of RTT measurement signals during a plurality of predefined symbols of downlink subframes, wherein the control signal further requests the UE to report information indicative of an arrival time at the UE of each of the plurality of RTT measurement signals”, “sending, by the serving gNB to the UE, … an RTT measurement signal”, “receiving, at the serving gNB from the UE, an RTT response signal, wherein the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals is included in a payload of the RTT response signal, and wherein reception of the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals comprises decoding the payload for the RTT response signal; obtaining, by the serving gNB, an arrival time at the serving gNB of the RTT response signal; obtaining, by the serving gNB, a transmission time of the RTT response signal”, “receiving, at the serving gNB master node from the plurality of other nodes, information indicative of an RTT between the UE and each of the plurality of other nodes, wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of an arrival time of the RTT response signal at each of the plurality of other nodes; and enabling, by the serving gNB, determination of an RTT between the UE and the serving gNB and between the UE and each of the plurality of other nodes based on at least a transmission time at the serving gNB of the RTT measurement signal, the information indicative of the arrival time at the UE of each of the plurality of RTT measurement 


The closest prior art to Curticapean (Pub. No.: US 20140016485 A1) teaches receiving, from the plurality of other nodes (AP1-AP3, Para. 46, FIG. 5A), information indicative of an RTT between the UE and each of the plurality of other nodes, wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of an arrival time (time of arrival (TOA), Para. 44, FIG. 5A) of the RTT response signal (TOA of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A) at each of the plurality of other nodes (one or more of AP1-AP3 can send its ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, Para. 46, FIG. 5A).  
Curticapean teaches enabling determination of an RTT between the UE and the Node and between the UE and each of the plurality of other nodes (calculate the RTT values, Para. 46, FIG. 5A) based on at least the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals (each of the ranging access points AP1-AP3 sending a corresponding REQ frame to the STA, Para. 43, FIG. 5A), the information indicative of the RTT between the UE and each of the plurality of other nodes (send ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, which in turn can calculate the RTT values, Para. 46, FIG. 5A).  
Curticapean fails to teach “sending, by the serving gNB to the UE, a control signal indicating that the serving gNB and a plurality of other nodes will be transmitting a plurality of RTT measurement signals during a plurality of predefined symbols of downlink subframes, wherein the control signal further requests the UE to report information indicative of an arrival time at the UE of each of the plurality of RTT measurement signals”, “sending, by the serving gNB to the UE, … an RTT measurement signal”, “receiving, at the serving gNB from the UE, an RTT response signal, wherein the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals is included in a payload of the RTT response signal, and wherein reception of the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals comprises decoding the payload for the RTT response signal; obtaining, by the serving gNB, an arrival time at the serving gNB of the RTT response signal; obtaining, by the serving gNB, a transmission time of the RTT response signal”, “enabling, by the serving gNB, determination of an RTT … based on at least a transmission time at the serving gNB of the RTT measurement signal, … the arrival time at the serving gNB of the RTT response signal, the transmission time of the RTT response signal, … and a timing adjust parameter for the UE”, among other limitations.  





Allowable Subject Matter
Claims 1, 6-32, 34-35, 40-66 and 68-72 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Keranen et al. (Patent No.: US 6681099 B1), FIG. 3.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
1-31-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477